Title: [Tuesday September 24. 1776.]
From: Adams, John
To: 


      Tuesday September 24. 1776.
      The Board of War brought in a report, which was read. Ordered to lie on the Table.
      The Board of War brought in a farther report. Ordered to lie on the Table.
      Congress resumed the Consideration of the Instructions to the Commissioners and the same being debated by Paragraphs and amended, were agreed to.
      These Instructions were recorded only on the Secret Journal, and are not therefore, in my Power. They may be found, no doubt, at the Seat of Government, in the Office of the Secretary of State.
     